Citation Nr: 1819816	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  16-51 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a post-operative ventral hernia prior to June 6, 2017 and in excess of 40 percent thereafter.  

2.  Entitlement to an initial rating in excess of 20 percent for a duodenal ulcer with digestive problems.


REPRESENTATION

Veteran represented by:  Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned in June 2016.  A transcript of that hearing is of record.

The issues were previously remanded by the Board in May 2017 for additional development and have since returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

On October 27, 2017, prior to the promulgation of a decision in the appeal, the Veteran submitted a signed correspondence which effectively withdrew his appeal for an initial rating in excess of 20 percent for a post-operative ventral hernia prior to June 6, 2017 and in excess of 40 percent thereafter.


CONCLUSION OF LAW

The criteria for withdrawal of entitlement to service connection for a post-operative ventral hernia by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal 

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In an October 27, 2017 written correspondence, the Veteran effectively withdrew his appeal through expressing satisfaction with the rating assigned for his post-operative ventral hernia condition.  Thus, there is no remaining allegation of errors of fact or law for appellate consideration in regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of an initial increased rating for the Veteran's post-operative ventral hernia condition and it is dismissed.


ORDER

The appeal of entitlement to an initial rating in excess of 20 percent for a post-operative ventral hernia prior to June 6, 2017 and in excess of 40 percent thereafter is dismissed.  


REMAND

For the Veteran's remaining initial increased rating claim for his duodenal ulcer with digestive problems, additional evidence has been associated with the record since the issuance of the October 2017 supplemental statement of the case (SSOC).  Pertinently, the Veteran expressly requested AOJ review of his new statement submitted October 27, 2017.  In light of the specific request, a remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
Readjudicate the Veteran's initial increased rating claim for his duodenal ulcer with digestive problems, including all evidence received since the October 2017 SSOC.  If any of the benefits sought remains denied, issue a SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).
Department of Veterans Affairs


